       Case 4:19-cv-00210-YGR Document 136 Filed 09/23/20 Page 1 of 1




 1                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2

 3

 4 RONALD G. DENICOLO, JR., and MICHAEL G.                   Case No. 4:19-cv-00210-YGR
   FOX, on behalf of themselves and others similarly
 5 situated,
                                                             ORDER GRANTING MOTION TO
 6                  Plaintiffs,                              SEVER AND DISMISS CLAIMS
                                                             AGAINST HERTZ WITHOUT
 7                                                           PREJUDICE TO RE-FILING IN A
 8
            v.                                               SEPARATE PROCEEDING

 9 THE HERTZ CORPORATION and VIKING                          Dkt. No. 132

10 CLIENT SERVICES, INC., d/b/a VIKING
   BILLING SERVICE,
11
              Defendants.
12

13          Presently before the Court is Hertz’s motion to sever. (Dkt. No. 132.) Hertz seeks to sever
14 plaintiffs’ claims against it in light of the pendency of its chapter 11 bankruptcy case in the U.S.

15 Bankruptcy Court for the District of Delaware (No. 20-11218 (MFW)), and the filing of a Notice

16 of Suggestion of Bankruptcy herein.

17          The motion to sever is unopposed by plaintiffs. (Dkt. No. 134.) Defendant Viking has
18 filed no response to the motion. In light of the foregoing, and good cause having been shown, the

19 Court GRANTS Hertz’s motion pursuant to Federal Rule of Civil Procedure 21.
20          Plaintiffs' claims against Hertz are SEVERED and Hertz is hereby DISMISSED from the
21 action herein. The severed claims may be filed in a separate, independent action. The Court agrees

22 that any such new action bringing the severed claims should be related back to the undersigned

23 pursuant to Local Rule 3-12 in the interest of judicial efficiency and given Court’s familiarity with

24 the claims.

25
                                                        _________________________
26      IT SO ORDERED.                                  Hon. Yvonne Gonzalez Rogers
                                                        United States District Judge
27
        Dated: _______
               September 23, 2020
28
                                  ORDER GRANTING MOTION TO SEVER Case No.
                                             4:19-cv-00210-YGR
